Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 3, 5, 7-10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei (US PGPUB 2016/0049999) (cited by Applicant filed 11/01/2019) in view of Wang et al (US PGPUB 2018/0205591.) 

Regarding claim 1, Huawei disclose by a user equipment (UE), multi-dimensional modulation (MM) based non-orthogonal multiple access (NOMA) communication (see para: 0004, 0027, multi-dimensional codewords based on SCMA codebooks (NOMA technique), the method comprising:
receiving, from a base station, control information indicating a UE-specific codebook for the UE in a codebook set predefined for an MM-based encoder (see Fig. 3, para: 0027, 0031-0032, 0039, 0074, 0083, base station/controller communicate control signaling to users or a specific user w/r to associated agreed upon set of SCMA codebooks with multi-dimensional modulation design technique, multiple FEC encoders.)
Although Huawei fail to teach receiving a downlink data channel from the base station based on the indicated UE-specific codebook or transmitting an uplink data channel after performing MM-based encoding based on the indicated UE-specific codebook, in analogous art, Wang et al disclose receiving a downlink data channel from the base station based on the indicated UE-specific codebook or transmitting an uplink data channel after performing MM-based encoding based on the indicated UE-specific codebook (see abstract, para: 0026-28, 0032, 0033, 0056, communicating to the reception side (uplink) after performing multi-dimensional modulation based on each user corresponding SCMA codebooks.)
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to implement transmitting an uplink data channel after performing MM-based encoding based on the indicated UE-specific codebook as taught by Wang et al with the teachings of Huawei for the purpose of providing multi-dimensional modulation based NOMA communication as to reduce coding complexities in a multi-user access system.

Regarding claims 2 and 9, Huawei further disclose wherein the predefined codebook set is configured such that interference from multiple UEs caused by superposition access of the multiple UEs is minimized (see para: 0004, 0027, 0030, specific/predefined codebook set, LDS/low density spreading is utilized to minimize interference associated from super-imposing configuration.)

Regarding claims 3 and 10, Huawei further disclose wherein the predefined codebook set is configured such that when the base station performs decoding, complexity of a message passing algorithm (MPA) is minimized (see para: 0027, 0029, 0031, 0041, 0046, specific codebook set w/r to communication systems which include base stations performing decoding whereby low complexity algorithms are utilized to a minimum, such as, MPA.)

Regarding claim 7, Huawei disclose by a base station, multi-dimensional modulation (MM) based non-orthogonal multiple access (NOMA) communication (see para: 0004, 0027, multi-dimensional codewords based on SCMA codebooks (NOMA technique), the method comprising:
selecting a user equipment (UE) specific codebook for a UE from a codebook set predefined for an MM-based encoder and performing MM-based encoding of channel-coded bits based on the selected UE-specific codebook (see Fig. 3, para: 0030, 0037, 0039, 0074, 0083, base station/controller communicate control signaling to users or a specific user w/r to associated agreed upon set of SCMA codebooks with multi-dimensional modulation design technique, multiple FEC encoders); and
transmitting, to the UE, control information including information indicating the selected UE-specific codebook, wherein the MM-based encoding is applied to the control information (see Fig. 3, para: 0027, 0030, 0039, 0074, 0083, user receives control signaling w/r to associated agreed upon set of SCMA codebooks with multi-dimensional modulation design technique, multiple FEC encoders) and
Although Huawei fail to teach transmitting, to the UE, a downlink data channel based on the indicated UE-specific codebook or receiving, from the UE, an uplink data channel to which the MM-based encoding is applied based on the indicated UE-specific codebook information in analogous art, Wang et al disclose transmitting, to the UE, a downlink data channel based on the indicated UE-specific codebook or receiving, from the UE, an uplink data channel to which the MM-based encoding is applied based on the indicated UE-specific codebook information (see Figure 3, 11, 12, abstract, para: 0026-28, 0032, 0033, 0056, communicating to the transmission side downlink) after performing multi-dimensional modulation based on each user corresponding SCMA codebooks.)
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to implement transmitting, to the UE, a downlink data channel based on the indicated UE-specific codebook or receiving, from the UE, an uplink data channel to which the MM-based encoding is applied based on the indicated UE-specific codebook information as taught by Wang et al with the teachings of Huawei for the purpose of providing multi-dimensional modulation based NOMA communication as to reduce coding complexities in a multi-user access system.

Regarding claim 8, Huawei disclose a user equipment (UE) for performing multi-dimensional modulation (MM) based non-orthogonal multiple access (NOMA) communication (see para: 0004, 0027, multi-dimensional codewords based on SCMA codebooks (NOMA technique), the UE comprising:
a receiver (see para: 0031, 0060); a transmitter (see para: 0031, 0060); and
a processor (see para: 0031, 0060); wherein the processor is configured to:
control the receiver to receive, from a base station, control information indicating a UE-specific codebook for the UE in a codebook set predefined for an MM-based encoder (see Fig. 3, para: 0027, 0031-0032, 0039, 0074, 0083, base station/controller communicate control signaling to users or a specific user w/r to associated agreed upon set of SCMA codebooks with multi-dimensional modulation design technique, multiple FEC encoders.)
Wang et al disclose control the receiver to receive a downlink data channel from the base station based on the indicated UE-specific codebook or control the transmitter to transmit an uplink data channel after performing MM-based encoding based on the indicated UE-specific codebook (see abstract, para: 0032, 0033, 0056, 0067, 0072, communicating to the transmitter side (downlink) after performing multi-dimensional modulation based on each user corresponding SCMA codebooks.)
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to implement control the receiver to receive a downlink data channel from the base station based on the indicated UE-specific codebook or control the transmitter to transmit an uplink data channel after performing MM-based encoding based on the indicated UE-specific codebook as taught by Wang et al with the teachings of Huawei for the purpose of providing multi-dimensional modulation based NOMA communication as to reduce coding complexities in a multi-user access system.

Regarding claim 14, Huawei disclose a base station for performing multi-dimensional modulation (MM) based non-orthogonal multiple access (NOMA) communication (see para: 0004, 0027, multi-dimensional codewords based on SCMA codebooks (NOMA technique), the base station comprising:
a processor configured to:
(see Fig. 3, para:  0030, 0037, 0039, 0074, 0083, base station/controller communicate control signaling to users or a specific user w/r to associated agreed upon set of SCMA codebooks with multi-dimensional modulation design technique, multiple FEC encoders), and
perform MM-based encoding of channel-coded bits based on the selected UE-specific codebook (see para: 0030; encoding of coded bits w/r to selected codebooks)
a transmitter configured to transmit, to the UE, control information including information indicating the selected UE-specific codebook, wherein the MM-based encoding is applied to the control information (see Fig. 3, para: 0027, 0030-0032, 0039, 0074, 0083, user receives control signaling w/r to associated agreed upon set of SCMA codebooks with multi-dimensional modulation design technique, multiple FEC encoders.) 
Although Huawei fail to teach and a receiver configured to:
transmit, to the UE, a downlink data channel based on the indicated UE specific codebook, or receive, from the UE, an uplink data channel to which the MM-based encoding is applied based on the indicated UE-specific codebook, in analogous art, Wang et al disclose receiver configured to:
transmit, to the UE, a downlink data channel based on the indicated UE specific codebook, or receive, from the UE, an uplink data channel to which the MM-based encoding is applied based on the indicated UE-specific codebook (see abstract, para: 0033, 0056-0057, communicating to the reception side (uplink) after performing multi-dimensional modulation based on each user corresponding SCMA codebooks.)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to receiver configured to: transmit, to the UE, a downlink data channel based on the indicated UE specific codebook or receive, from the UE, an uplink data channel to which the MM-based as taught by Wang et al with the teachings of Huawei for the purpose of providing multi-dimensional modulation based NOMA communication as to reduce coding complexities in a multi-user access system.

Regarding claims 5 and 12, Huawei further disclose wherein the control information is received through a downlink control channel, radio resource control (RRC) signaling, or periodic control signaling (see para: radio resource control signaling communicated through UL/DL.)

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei (US PGPUB 2016/0049999) (cited by Applicant filed 11/01/2019) in view of Wang et al (US PGPUB 2018/020559) as applied to claim 1, 7, 8 and 14 above and further in view of Haonan et al (IEEE NPL publication, filed by Applicant on 2/24/2021: hereafter; Haonan et al.)
Regarding claims 4 and 11, although Huawei and Wang et al fail to teach wherein the indicated UE-specific codebook is configured such that a Euclidean distance between complex column vectors in the indicated UE-specific codebook is maximized, in analogous art, Haonan et al disclose optimizing Euclidean distance (see Fig. 3, page 3, left column, section C, through page 4.)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing would have implemented wherein the indicated UE-specific codebook is configured such that a Euclidean distance between complex column vectors in the indicated UE-specific codebook is maximized, as taught by Haonan et al with the combined teachings of Huawei and Wang et al for the purpose of providing multi-dimensional modulation based NOMA communication as to reduce/minimize coding complexities in a multi-user access system.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei (US PGPUB 2016/0049999) (cited by Applicant filed 11/01/2019) in view of Wang et al (US PGPUB 2018/0205591) as applied to claim 1, 7, 8 and 14 above and further in view of Huawei (US PGPUB 2017/0064645) (cited by Applicant on 2/24/2021); hereafter, Huawei (2).

Regarding claims 6 and 13, Although Huawei and Wang fail to teach wherein the control information further includes information on a modulation and coding scheme (MCS) index, in analogous art, Huawei (2) disclose SCMS system whereby RRC control communication includes MCS level/index (see para: 0046.)
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing would have implemented wherein the control information further 
providing multi-dimensional modulation based NOMA communication as to minimize coding complexities in a multi-user access system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prenell P. Jones whose telephone number is 571 -272-3180. The examiner can normally be reached on 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571 -272-3940. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467 
April 25, 2021

/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467